Name: Commission Implementing Decision (EU) 2015/1310 of 28 July 2015 amending Annex I to Decision 2009/177/EC as regards disease-free status for the whole territory of Croatia for koi herpes virus (KHV) disease (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  agricultural policy;  fisheries;  Europe;  agricultural activity;  regions of EU Member States
 Date Published: 2015-07-30

 30.7.2015 EN Official Journal of the European Union L 200/17 COMMISSION IMPLEMENTING DECISION (EU) 2015/1310 of 28 July 2015 amending Annex I to Decision 2009/177/EC as regards disease-free status for the whole territory of Croatia for koi herpes virus (KHV) disease (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 49(1) and (3) thereof, Whereas: (1) Commission Decision 2009/177/EC (2) sets out a list of Member States, zones and compartments subject to approved surveillance programmes with regard to one or more of the non-exotic diseases listed in Part II of Annex IV to Directive 2006/88/EC. Decision 2009/177/EC also sets out a list of Member States, zones and compartments declared disease-free with regard to one or more of those diseases. (2) Part C of Annex I to Decision 2009/177/EC sets out the list of Member States, zones and compartments declared disease-free with regard to one or more of those non-exotic diseases. (3) Croatia has submitted to the Commission a declaration for recognition of freedom from koi herpes virus (KHV) disease for the whole territory of Croatia. The information provided shows that Croatia in accordance with Article 49(1) of Directive 2006/88/EC meets the conditions for such declaration laid down in Part I of Annex V to that Directive. (4) Furthermore, additional information submitted to the Commission shows that Croatia has established appropriate buffer zones comprising parts of the water catchment areas of the rivers Danube and Sava in order to prevent passive introduction from neighbouring Member States or neighbouring third countries not being regarded as free of KHV. These water catchment areas should, due to the epidemiological situation with regard to KHV of the neighbouring countries, be regarded as high risk areas and followed up by targeted surveillance in line with the requirements adopted in accordance with Article 49(3) of Directive 2006/88/EC. (5) The information provided by Croatia shows that the declaration submitted complies with all the requirements for a declaration of a disease-free Member State set out in Directive 2006/88/EC and Decision 2009/177/EC. Consequently, the whole territory of Croatia should be declared free of koi herpes virus (KHV) disease. (6) Part C of Annex I to Decision 2009/177/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Part C of Annex I to Decision 2009/177/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) Commission Decision 2009/177/EC of 31 October 2008 implementing Council Directive 2006/88/EC as regards surveillance and eradication programmes and disease-free status of Member States, zones and compartments (OJ L 63, 7.3.2009, p. 15). ANNEX Part C of Annex I to Decision 2009/177/EC, the line relating to Koi herpes virus (KHV) disease is replaced by the following: Koi herpes virus (KHV) disease Croatia HR Whole territory Ireland IE Whole territory The United Kingdom UK Northern Ireland territory